Title: To Alexander Hamilton from Tench Coxe, [12 November 1796]
From: Coxe, Tench
To: Hamilton, Alexander



[Philadelphia, November 12, 1796]
Sir,

Owing to the absence of Mr Whelen the matter with his concern was not settled till just before my late illness. I am now just getting out. The Pattersons take back their balance, about 10,000 Ds in their Lands and we take a moiety of the remainder. Out of these Mr Church will have to the amount of his remaining 17¾ tracts, taking none but what have been ours, and by a fair draughting Lot. I gave them their choice of this, a suit or a reference. As soon as they execute the papers I will advise you. I shall have 20 tracts, which were to have been sold and to square the account by near £1100. It is very inconvenient to me, but as the Lands are well worth the money & would be rising to a much greater Value, while the Matter was pending, it is much most profitable to proceed as has been done.
I shall be glad to see Mr Church & if my advice or assistance in regard to any of his Pennsylvania property, can be useful, I shall always be ready to afford it.
I am Sir, your mo. obt. st

Tench Coxe
Philada. Novr 12th. 1796

